         Case 1:19-cr-00227-JLS-MJR Document 96 Filed 03/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                          19-CR-227-JLS-MJR

                v.                                                RULE 5(f) ORDER

JOSEPH BONGIOVANNI and
PETER GERACE JR.,
                  Defendants.



         This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and
 the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), to
 confirm the Government's disclosure obligations under Brady v. Maryland, 373 U.S. 83
 (1963), and its progeny, and to summarize the possible consequences of violating those
 obligations.



         The Government must disclose to the defense all information “favorable to an
 accused” that is “material either to guilt or to punishment” and that is known to the
 Government. Id. at 87. This obligation applies regardless of whether the defendant
 requests this information or whether the information would itself constitute admissible
 evidence. The Government shall disclose such information to the defense promptly after
 its existence becomes known to the Government so that the defense may make effective
 use of the information in the preparation of its case.


         As part of these obligations, the Government must disclose any information that
 can be used to impeach the trial testimony of a Government witness within the meaning
 of Giglio v. United States, 405 U.S. 150 (1972), and its progeny. Such information must be
 disclosed sufficiently in advance of trial in order for the defendant to make effective use

 of it at trial or at such other time as the Court may order. 1



 1   This Order does not purport to set forth an exhaustive list of the Government's disclosure obligations.
       Case 1:19-cr-00227-JLS-MJR Document 96 Filed 03/04/21 Page 2 of 3




        The foregoing obligations are continuing ones and apply to materials that become
known to the Government in the future. These obligations also apply to information that is
otherwise subject to disclosure regardless of whether the Government credits it.



        In the event the Government believes that a disclosure under this Order would
compromise witness safety, victim rights, national security, a sensitive law-enforcement
technique, or any other substantial government interest, it may apply to the Court for a
modification of its obligations, which may include in camera review or withholding or

subjecting to a protective order all or part of the information otherwise subject to disclosure.2



        For purposes of this Order, the Government has an affirmative obligation to seek all
information subject to disclosure under this Order from all current or former federal, state,
and local prosecutors, law enforcement officers, and other officers who have participated in
the prosecution, or investigation that led to the prosecution, of the offense or offenses with
which the defendant is charged.


       If the Government fails to comply with this Order, the Court, in addition to ordering
production of the information, may:

       (1) specify the terms and conditions of such production;
       (2) grant a continuance;
       (3) impose evidentiary sanctions;
       (4) impose contempt or other sanctions on any lawyer responsible for violations
           of the Government's disclosure obligations, or refer the matter to disciplinary
           authorities;
       (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or
       (6) enter any other order that is just under the circumstances.



2   The Classified Information Procedures Act sets forth separate procedures to be followed in the event
    that the Government believes matters relating to classified information may arise in connection with
    the prosecution. See 18 U.S.C. app. 3 §§ 1 et seq.
         Case 1:19-cr-00227-JLS-MJR Document 96 Filed 03/04/21 Page 3 of 3




     IT IS SO ORDERED.

DATED:      March 4, 2021
            Buffalo, NY
                                         /s/ Michael J. Roemer
                                         MICHAEL J. ROEMER
                                         U.S. Magistrate Judge
